      Case 2:18-cr-00022-LGW-BWC Document 924 Filed 10/14/20 Page 1 of 6
                                                                                         FILED
                                                                              John E. Triplett, Acting Clerk
                                                                               United States District Court

                                                                          By mgarcia at 11:32 am, Oct 14, 2020


              In the United States District Court
              for the Southern District of Georgia
                      Brunswick Division

    UNITED STATES OF AMERICA

         v.
                                                          CR 2:18-022
    STEPHEN M. KELLY, et al.,

         Defendants.



                                         ORDER

        Before the Court are the Motions to Set Aside Conviction on

One Count filed by Defendants Stephen Michael Kelly, Mark Peter

Colville,     Clare     Therese       Grady,    Martha    Hennessy,    Patrick              M.

O’Neill, and Carmen Trotta (collectively, “Defendants”).                    1         Dkt.

Nos. 719, 720, 722, 723, 724, 725, 726.               On October 24, 2019, all

six Defendants were convicted by a jury of one count of conspiracy

in    violation    of   18   U.S.C.     §   371   (“Count   1”),   one   count              of

destruction of property on a naval installation in violation of 18

U.S.C. § 1363 (“Count 2”), depredation of government property in

violation     of   18   U.S.C.    §    1361     (“Count   3”),   and   trespass             in

violation of 18 U.S.C. § 1382.                 Dkt. No. 704.     Defendants filed


1Co-Defendant Elizabeth McAlister filed a similar motion, see Dkt.
No. 721, but the Court denied that motion at Defendant McAlister’s
sentencing hearing. See Dkt. No. 849 at 1. As of the date of
this Order, the other six Defendants have not yet been sentenced.
      Case 2:18-cr-00022-LGW-BWC Document 924 Filed 10/14/20 Page 2 of 6



the present Motions on November 7, 2019.                    The Motions are largely

identical, and each Motion argues that the conviction on Count 2

or    Count      3    should     be   set   aside        because    these   counts    are

multiplicitous          and    thus   violate       Defendants’       Fifth   Amendment

protection against Double Jeopardy.

       The Court notes that the Magistrate Judge issued a Report and

Recommendation, dkt. no. 411, denying a similar multiplicity issue

Defendants raised in their pretrial Motions to Dismiss, dkt. nos.

87, 102, 118, 122, 141, 158, 171.                   The Court concurred with and

adopted the Report and Recommendation as to that issue.                        Dkt. No.

504 at 18.       Defendants now make a multiplicity argument as to only

Counts Two and Three—the section 1363 and section 1361 counts—and

assert that “since the time the pretrial motions were raised and

denied, the facts in this case have changed.”                       See, e.g., Dkt. No.

719    at   2.         Defendants     argue       that    these    facts    include   the

Government’s failure to present or argue “different evidence to

support       the      conviction[s]”       on     Counts     Two     and   Three;    the

Government’s failure to even “attempt to indicate that some of the

damage was of government property” and other damage was naval

installation property; and the Government’s telling the jury “that

depredation was just another way of saying damage” in its closing

arguments.           Id. at 3.    Defendants conclude by stating that “[i]f

the [G]overnment had offered proof that the [D]efendants damaged

government property outside the base and inside the base, or any


                                              2
   Case 2:18-cr-00022-LGW-BWC Document 924 Filed 10/14/20 Page 3 of 6



evidence to distinguish government property from property on a

naval installation,” then conviction on both counts would not

violate Double Jeopardy protections; but because the Government

did not offer such proof, one of the convictions must be set aside.

Id. at 4.

     Defendants’ argument suffers a fundamental deficiency:             the

Double Jeopardy analysis is not affected by the evidence and

arguments presented at trial.     When determining whether Congress

intended that two statutory offenses be punished cumulatively, the

Court must “examine the elements themselves,” and if one offense

“requires proof of an element that the other offense does not, we

need look no further in determining that the prosecution of both

offenses does not offend the Fifth Amendment.”        United States v.

Hassoun, 476 F.3d 1181, 1185–86 (11th Cir. 2007) (referring to the

seminal Double Jeopardy test set forth in Blockburger v. United

States, 284 U.S. 299 (1932)). Supreme Court precedent consistently

tells us that “the Court’s application of the [Blockburger] test

focuses on the statutory elements of the offense,” regardless of

even “substantial overlap in the proof offered to establish the

crimes.”    Iannelli v. United States, 420 U.S. 770, 785 (1975).

     Here, as the Magistrate Judge previously demonstrated, Count

Two and Count Three each require proof of a fact that the other

does not.   Dkt. No. 411 at 72.   Count Two is based on violation of

18 U.S.C. § 1363, which provides:


                                   3
   Case 2:18-cr-00022-LGW-BWC Document 924 Filed 10/14/20 Page 4 of 6



     Whoever, within the special maritime and territorial
     jurisdiction of the United States, willfully and
     maliciously   destroys    or   injures   any   structure,
     conveyance, or other real or personal property, or
     attempts or conspires to do such an act, shall be fined
     under this title or imprisoned not more than five years,
     or both, and if the building be a dwelling, or the life
     of any person be placed in jeopardy, shall be fined under
     this title or imprisoned not more than twenty years, or
     both.
Pursuant to the statute, the Government was required to prove that

Defendants: (1) “willfully and maliciously”; (2) “detroy[ed] or

injure[d]” (or attempted to do so); (3) “any structure, conveyance,

or other real or personal property”; (4) “within the special

maritime and territorial jurisdiction of the United States.”            Id.

(emphasis added).    Count Three, on the other hand, is based on

violation of 18 U.S.C. § 1361, which provides:

     Whoever willfully injures or commits any depredation
     against any property of the United States, or of any
     department or agency thereof, or any property which has
     been or is being manufactured or constructed for the
     United States, or any department or agency thereof, or
     attempts to commit any of the foregoing offenses, shall
     be punished as follows:
     If the damage or attempted damage to such            property
     exceeds the sum of $1,000, by a fine under this      title or
     imprisonment for not more than ten years, or         both; if
     the damage or attempted damage to such property      does not
     exceed the sum of $1,000, by a fine under this       title or
     by imprisonment for not more than one year, or       both.

Pursuant to the statute, the Government was required to prove that

Defendants: (1) “willfully”; (2) “injure[d] or commit[ed] any

depredation”; (3) “against any property of the United States.”

Id. (emphasis added).


                                   4
    Case 2:18-cr-00022-LGW-BWC Document 924 Filed 10/14/20 Page 5 of 6



       On their faces, the statutes underlying Counts Two and Three

each contain an element that the other does not.                Namely, section

1363   requires   Defendants      to   have    committed      the    offense   in    a

particular    location:     the    special         maritime    and     territorial

jurisdiction of the United States.            Section 1361 does not contain

this location requirement.         On the other hand, Section 1361 does

require the property injured or depredated by Defendants to have

belonged to the United States.          Section 1363 does not contain this

ownership    requirement.          Absent      any    contrary       evidence       of

Congressional     intent,   the    Court      must    presume       that   Congress

intended sections 1361 and 1363 to be punished cumulatively.                    See

United States v. Lanier, 920 F.2d 887, 894 (11th Cir. 1991);

Albernaz v. United States, 450 U.S. 333 (1981).                The parties have

presented no arguments for—and the Court has not identified—any

such    legislative   intent.          To    the   contrary,    both       statutes’

“provi[sions] for different maximum punishments”—twenty years for

section 1363 and ten years or one year for section 1361—suggest

that Congress did intend to “allow for separate and distinct

punishment” for each of these crimes.                  See United States v.

Gonzalez, 834 F.3d 1206, 1220 (11th Cir. 2016). 2


2 In their Motions, Defendants argue that a case from the Eastern
District of Tennessee supports their argument that sections 1361
and 1363 are multiplicitous. See, e.g., Dkt. No. 719 at 3 (citing
United States v. Walli, No. 3:12-cr-107, 2013 WL 1773617 (E.D.
Tenn. Mar. 11, 2013)). They suggest that because “[c]ounsel argued
that [sections 1361 and 1363] were essentially double punishments


                                         5
   Case 2:18-cr-00022-LGW-BWC Document 924 Filed 10/14/20 Page 6 of 6



     For the reasons stated above and previously by the Magistrate

Judge, dkt. no. 411, Defendants’ Motions to Set Aside Conviction

on One Count, dkt. nos. 719, 722, 723, 724, 725, 726, are DENIED.

     SO ORDERED, this 14th day of October, 2020.



                                                                _
                                       HON. LISA GODBEY WOOD, JUDGE
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA




for the same action,” the Government “voluntarily dismissed the 18
U.S.C.[ § ]1363 count.” Id. In Walli, however, the Government
moved to dismiss the section 1363 count because “[u]pon further
investigation,” it had “determined that it [wa]s unable to
establish jurisdiction” as to that count. No. 3:12-cr-107, ECF
No. 123 (Apr. 25, 2013). In the case at bar, the Government did
not move to dismiss either count. Thus, Walli does not support
Defendants’ argument.


                                   6
